Case 1:20-cv-00102-JB-N Document 1-6 Filed 02/21/20 Pagelof6 PagelID#: 43

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BALTIC BEHEER B.V. & D. van URK,
as owner of the M/V BALTIC,

CASE NO. 1:20-ev-_ | OA

Plaintiff,
V.
IN ADMIRALTY
CAC MARITIME, INC.,

Defendant.

ao

 

VERIFIED COMPLAINT UNDER RULE B OF THE
SUPPLEMENTAL RULES APPLICABLE TO ADMIRALTY

EXHIBIT F
Case 1:20-cv-00102-JB-N Document 1-6 Filed 02/21/20 Page2of6 PageIlD#: 44

Campbell Johnston Clark

 

CAC Maritime
C/o Atlantic-Pacific Chartering Ltd

BY EMAIL: chartering@atlapacpanama.com, atlapacpanama@gmail.com, gary(@stiegler.net

Our Ref: MBB/LVLR/02594/003

22 August 2019

URGENT - SENT WITH HIGH IMPORTANCE

Dear Sirs
"MV Baltic'' - C/P WITH CAC Maritime

We refer to our letter sent to you by email on 15 August 2019, a copy of which is attached (the
Letter of Demand).

In the Letter of Demand, Owners’ claims against Charterers are fully particularised, such
that there is currently US$1,392,375 due and owing to Owners (the Loss Amount), without
prejudice to any and all other losses which Owners may seek to recover in the future.

The Letter of Demand required Charterers to respond by COB London on Tuesday 20 August
2019 that they would pay, in full, the Loss Amount to Owners by COB London 29 August 2019
(the Payment Date).

The deadline for Charterers’ confirmation set out in the Letter of Demand (i.e. COB London 20
August) has now expired. Owners hereby demand that Charterers confirm without delay, and in
any event by COB London 23 August 2019 that the Loss Amount will be paid in full to Owners
by the Payment Date.

 

59 Mansell Street, London, El 8AN, Tel: +44 (0) 207 855 9669, Fax: +44 (0) 207 855 9666

Campbell Johnston Clark Limited is registered in England and Wales with Company registration number 8431508 and is authorised and
regulated by the Solicitors Regulation Authority. Its registered office is at 59 Mansell Street, London, El 8AN. SRA Number 596892.

London * Newcastle * Singapore
www.cjclaw.com
Case 1:20-cv-00102-JB-N Document 1-6 Filed 02/21/20 Page 3of6 PageID#: 45

-2-

In the event that Charterers do not provide such confirmation as requested above, we anticipate
being instructed by Owners to commence proceedings against Charterers to recover the loss
amount, and to take steps to secure their claim without further notice.

We look forward to hearing from Charterers as a matter of urgency.

Owners’ rights and remedies under the Charterparty and/or at law remain strictly reserved.

Yours faithfully
\\ Johnston Clovk Limited

Comp oe

Campbell Johnston Clark Limited
Case 1:20-cv-00102-JB-N Document 1-6 Filed 02/21/20 Page 4of6 PagelD #: 46

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BALTIC BEHEER B.V. & D. van URK,
as owner of the M/V BALTIC,

CASE NO. 1:20-ev-_{ O ON

Plaintiff,
V.
IN ADMIRALTY
CAC MARITIME, INC.,

Defendant.

New Nee Nee Nn re ee ee ee eee ee”

 

VERIFIED COMPLAINT UNDER RULE B OF THE
SUPPLEMENTAL RULES APPLICABLE TO ADMIRALTY

EXHIBIT G
Case 1:20-cv-00102-JB-N Document 1-6 Filed 02/21/20 Page5of6 PagelD#: 47

Timothy A. Clarke

From: Ocean7 Projects - Hamburg <hamburg@ocean7projects.com>

Sent: Wednesday, August 14, 2019 12:48 AM

To: jan.gaasbeek@post-co.com; Maria Borg Barthet; Lucinda Roberts; Alistair Johnston;
Danyel White; bdevries@globalseatrade.com

Subject: Re: MV BALTIC

Doc-No. 5244019 14/AUG/2019 (WED) 07:47 (+0200) JHH

Good morning all,
I have received following message this morning...
What shall we do?

I'm tempted to make a deal to get the 50k today, that buys us some time and gives us some
cash for the lost time. Maybe we also have an upper hand once they have paid the 50k.

plisd to hear.

Best regards,
Jeppe Hybel

OCEAN7 Projects Hamburg GmbH
- as agents to Owners -
Gasstrasse 4b | Halle K5 | 22761 Hamburg | Germany

Direct : +49 (0)40 874 096 99
Mobile : +49 (0)172 650 6893
E-mail : hamburg@ocean7projects.com
Web : Wwww.ocean7projects.com
eh Leeey
a %
a, ? %

2
OC ANT,

coc c ctrl ee Original Message ----------

From : Atlantic Pacific Chartering, Ltd. (atlapacpanama@gmail.com)

To : Jeppe Hybel / Ocean? Projects (hybel@ocean7projects.com) - Gary Stiegler
(gary@stiegler.net)

Subject : Re: MV BALTIC

Date : 14/08/2019 05:23:45

Jeppe/Albert
cc : Gary

GDay,
Case 1:20-cv-00102-JB-N Document 1-6 Filed 02/21/20 Page 6of6 PagelD#: 48

We are doing our best to remedy this bad situation, which was caused by Gary's regular
customer Marine Express Shipping, who promised us his regular cargoes from Fall River, MA
and New York to Haiti. Our intention was to position the ship to Fall river and load a
full cargo of cars & trucks then return to New York to load again with the same cargo and
then back to Fall River and repeat every 2 weeks.

Unfortunately, Marine Express is having a problem getting a Terminal in NY to take his
cargo plus he was complaining about the laycan of the vessel being so late and started
looking for reasons to give his cargo to an earlier vessel but was hiding this from us.
He finally just walked away from his commitment and left us without a cargo as we had
planned.

We still have our Mexican cargo, which laycan was for 28th August. If Marine Express had
not caused this issue, we would be doing regular business with U.S. to Haiti and Mexico
to Colombia.

This Mexican fixture is concluded and shipper was giving laycan for end August. We are
trying to have them load earlier to give us the revenue to pay the lst hire, then we
should be OK. If you can please ask the Owners to consider giving us a chance to correct
this serious situation by giving us a little time, we can surely catch up on the hire and
get things back on track again.

The Shipper has already placed Gary in funds for half of the freight on the trucks to
Colombia and we feel certain that we can do regular business with the Baltic with this
cargo and the U.S. to Haiti business.

On the other hand, if the P&I comes after us, they will not gain anything except cause
further expense for your company and damage the name of CAC Maritime and ourselves. We
don't want this to happen and feel that the saying "patience is a virtue" is true and
will be the best remedy for this matter.

We fear that if we wire the funds that we have for the Mexico/Columbia cargo and you pull
the ship away from us, then we will have 2 bad situations and this whole thing will come
tumbling down. Therefore, we need your guarantee that if we wire $50,000 to you
immediately, that you will complete the voyage from Mexico to Colombia and not cancel our
fixture. The balance of freight will be received on completion of loading, so we will be
able to get up to date on the hire then.

Tt is in the best interest of all parties to make this work and we can be guarantee the
payment and will make sure that we catch up on the hire within the next few weeks once we
have been set back with the Marine Express situation.

Pleased to hear your thoughts and considerations.
KRgds,

FEFEEEELELEELEE ET EEEEE EEE TET E TEEPE EEE PEt tt
Atlantic-Pacific Chartering , Ltd.

Chartering & Ship Brokers at the Panama Canal

Tel USA : +1 (281) 201-0312 / Fax USA: +1 (267) 790-5576

Tel Panama : +507-203-0125 / Fax Panama : +507-203-0626

Mobile USA : +1 (305) 922-6445

Mobile Panama : +507-6250-9211

Skype : tcs-panama

Email : chartering@atlapacpanama.com / atlapacpanama@gmail.com
Follow us@ facebook.com/atlapacpanama

FEFHEEERETEFEEEEEAE EE EEE EEE HEPES ESTEE EH ET
